Citation Nr: 0111774	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-09 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his representative





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 26, 1976 to June 4, 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in February 2000.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran is claiming service connection for a right knee 
injury.  Specifically, the veteran is claiming that he was in 
sound medical condition at the time he entered military 
service and that he then injured his right knee during 
service.

A careful review of the service medical records shows that, 
prior to the veteran's induction into service, the veteran 
had indicated that he undergone right knee surgery in 1973 
for ligament damage.  

In light of the 1973 knee injury, the veteran was sent for an 
orthopedic consultation in April 1976 to determine whether he 
was fit for service.  The orthopedist was provided with 
medical records from 1973 documenting the injury, surgery and 
treatment of the right knee.  

On examination of the right knee, the orthopedist noted a 
well healed, non-tender two inch medial knee joint incision.  
The ligaments were intact in both planes.  Range of motion of 
the right knee was full and painless.  There was no 
crepitation noted.  The knee was non-tender.  McMurray, 
Apley, Childress and Goldthwait tests were all negative.  X-
ray studies of the right knee were negative.  Diagnosis was 
that of no residual impairment of function of the right knee; 
excellent post operative result following Gracilis tendon 
transfer for medial collateral ligament incomplete tear in 
1973.  

The examiner gave the veteran orthopedic clearance for full, 
unrestricted military duty.

Thereafter, service medical records show that, on May 6, 
1976, the veteran sought treatment for right knee pain and 
effusion.  It was noted that he had had no trouble until 
"running for the first time yesterday" and had notes pain and 
mild effusion.  The examiner noted lateral joint line 
tenderness, mild crepitus and lateral ligament laxity 
indicating lateral anterior rotatory instability.  The 
impression included that of probable right lateral meniscus 
tear.  

Later that month, a Medical Board determined that the veteran 
had a right knee disability which existed prior to service 
and which was not permanently aggravated therein.  

Private clinical outpatient records dated in 1996 show 
treatment for a right knee disability.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in February 2000.  At that 
time, the veteran indicated that he would provide additional 
medical records showing treatment for a knee disability from 
shortly after discharge in 1976 to the present.  Thus far, no 
additional medical treatment records have been submitted for 
review.  

In light of the evidence of record, specifically the finding 
that the veteran was in sound medical condition at that time 
of his entry in to service, as well as his assertions that 
numerous additional medical records exist that are not 
currently of record, the Board finds that the case should be 
remanded to afford the veteran a VA examination the purpose 
of determining the nature and likely etiology of the claimed 
conditions.  

The Board notes that the complete clinical records regarding 
the veteran's treatment for a right knee disability have not 
been obtained.  Due to the necessity of another VA 
examination, all pertinent medical records should be 
obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed right knee disorder since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed right knee 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
right knee disability.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran's right knee 
disorder underwent an increase in 
severity beyond natural progress during 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




